Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a ratio of a content of the first polymer to a content of the second polymer is greater than 60:40 and at most 99:1”.  It is unclear what measurement the “content” is intended to be. For example, is the content the weight %, volume % or some other measurement. As written, it is unclear what the ratio is intended to define.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong U.S. 2017/0089390.
Re clm 1, Dong discloses a bearing ([0002]), comprising: a substrate ([0014]): an adhesive layer overlying the substrate ([0014]); and a sliding layer ([0014]) overlying the adhesive layer, wherein the adhesive layer comprises a polymer blend of a first polymer (third polymer of [0016], [0029] and [0030]) and a second polymer (first polymer of [0016] and [0020]), wherein the first polymer comprises a modified fluoropolymer ([0029]), and the second polymer comprises a non-fluorinated polymer (last two lines of [0020]). 
Re clm 2, Dong further discloses  the polymer blend comprises at least 5wt.% and at most 99 wt.% of the first polymer for a total weight of the polymer blend ([0026]).
Re clm 3, Dong further disclose a ratio of a content of the first polymer to a content of the second polymer is greater than 60:40 and at most 99:1 ([0026]; max wt % of modified polymer is 70%, thus if the wt% is between 61-70%, the greater than 60:40 is met).
Re clm 4, Dong further disclose the first polymer comprises a functional group comprising a hydroxyl group (-OH), a carbonyl fluoride (-COF), a carboxyl group (-COOH), an anhydride group, an acrylate group (-CH2=CHCOOH), a glycidyl methacrylate group (-CH2C(CH3) COOCH2(CHCH20)). or a combination thereof ([0030]).
Re clm 5, Dong further discloses the first polymer is selected from the group consisting of modified ethylene tetrafluoroethylene (mETFE), modified perfluoroalkoxyethylene (mPFA), modified tetrafluoro-ethylene-perfluoro(methyl vinyl either) (mMFA), modified ethylene chlorotrifluoroethylene copolymer (mECTFE), modified tetrafluoroethylene- hexafluoropropylene (mFEP), and modified polyvinylidene fluoride (mPVDF) ([0030]).
Re clm 6, Dong further discloses the second polymer is selected from the group consisting of polyphenylene ether (PPE), a polyether ether ketone (PEEK), a polyaryletherketones (PAEK), a polyether ketone (PEK), polyimide (PI), a polyamidimide (PAI), thermoplastic polyimide (PI), polyetherimide (PEI). polyethersulfone (PES). polyphenylene sulfide (PPS). polyphenylsulfone (PPSU), polyphthalamide (PPA), polyketone (PK), polyethylene terephthalate (PET), polybutylene terephthalate (PBT), or a combination thereof ([0020]).
Re clm 7, Dong further discloses the adhesive layer has a peel strength of at least 75 N/in ([0039]).
Re clm 8, Dong discloses a bearing ([0002]), comprising: a substrate ([0014]); an adhesive layer overlying and in contact with the substrate ([0014] and [0051]); and a sliding layer overlying the adhesive layer ([0014] and [0051]), wherein the adhesive layer comprises a polymer blend of a first polymer and a second polymer ([0015]), wherein the second polymers is a non-fluorinated polymer (last two lines of [0020]).
Re clm 9, Dong further discloses the first polymer is a fluoropolymer ([0029]).
Re clm 10, Dong further discloses the first polymer is selected from the group consisting of modified ethylene tetrafluoroethylene (mETFE), modified perfluoroalkoxyethylene (mPFA), modified tetrafluoro-ethylene-perfluoro(methyl vinyl either) (mMFA), modified ethylene chlorotrifluoroethylene copolymer (mECTFE), modified tetrafluoroethylene- hexafluoropropylene (mFEP), and modified polyvinylidene fluoride (mPVDF) ([0030]).
Re clm 11, Dong further discloses the polymer blend comprises greater than 60 wt.% of the first polymer for a total weight of the polymer blend ([0026]; 0.5 wt% to 70 wt %).
Re clm 12, Dong further disclose the second polymer is selected from the group consisting of polyphenylene ether (PPE), a polyether ether ketone (PEEK), a polyaryletherketones (PAEK), a polyether ketone (PEK), polyimide (PI), a polyamidimide (PAI), thermoplastic polyimide (PI), polyetherimide (PEI), polyethersulfone (PES), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polyphthalamide (PPA), polyketone (PK), polyethylene terephthalate (PET), polybutylene terephthalate (PBT), or a combination thereof ([0020]).
Re clm 13, Dong further discloses the polymer blend comprises at least 1 wt.% and less than 50 wt.% of the second polymer for a total weight of the polymer blend ([0017]).
Re clm 14, Dong discloses a bearing ([0002]), comprising: a substrate ([0014]): an adhesive layer overlying the substrate ([0014]); and a sliding layer ([0014]) overlying the adhesive layer, wherein the adhesive layer comprises a polymer blend of a first polymer (third polymer of [0016], [0029] and [0030]) and a second polymer (first polymer of [0016] and [0020]), wherein the second polymer is a non-fluorinated polymer ([0020]) and has a content of less than 50 wt.% for a total weight of the polymer blend ([0017]).
Re clm 15, Dong further discloses the first polymer comprises a modified fluoropolymer ([0029]).
Re clm 16, Dong further discloses the polymer blend comprises at least 5wt.% and at most 99 wt.% of the first polymer for a total weight of the polymer blend ([0026]).
Re clm 17, Dong further discloses the polymer blend comprises greater than 60 wt.% of the first polymer for a total weight of the polymer blend ([0026]; 70 % wt is max limit).
Re clm 18, Dong further discloses the first polymer comprises modified ethylene tetrafluoroethylene (mETFE) ([0030]).
Re clm 19, Dong further discloses the modified ethylene tetrafluoroethylene (mETFE) comprises a functional group including an anhydride group ([0030]).
Re clm 20, Dong further discloses the second polymer comprises a polyether, an aromatic polyester, aromatic and linear polyamides, or a combination thereof ([0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656